                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

EDUCATIONAL CREDIT                       )
MANAGEMENT CORPORATION,                  )
                                         )
                     Plaintiff,          )
       v.                                )
                                         )             1:19CV537
TKD AUTOMOTIVE, INC. d/b/a               )
CAROLINA HYUNDAI OF HIGH                 )
POINT,                                   )
                                         )
                     Defendant.          )

                       MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Plaintiff Educational Credit Management

Corporation’s Motion for Summary Judgment [Doc. #21]. For the reasons that

follow, the motion is granted in part as to liability, damages, costs, and entitlement

to attorneys’ fees, but is denied in part as to the amount of attorneys’ fees

requested and any other relief to the extent it is sought.

                                             I.

      The following facts are undisputed unless otherwise noted. Educational

Credit Management Corporation (“ECMC”) is a guaranty agency that participates in

the Federal Family Education Loan Program (“FFELP”) and is authorized to collect

from defaulted borrowers through administrative orders to a borrower’s employer

to garnish up to fifteen percent of the borrower’s disposable pay. (Am. Verified

Compl. ¶¶ 7, 8; Order of Withholding from Earnings, Am. Verified Compl., Ex. B.)

Roderick Jackson (“Borrower”) was employed at Defendant TKD Automotive, Inc.




     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 1 of 21
d/b/a Carolina Hyundai of High Point (“TKD”) from January 2017 through May

2019. (Resp. to Interrog. 1, Pl.’s Mem. in Supp. of Mot. for Summ. J., Ex. 3.)

      On January 2, 2007, Borrower signed a Master Promissory Note for student

loans made under FFELP, and, as of July 1, 2016, he was in default on those

loans. (Jason Downing Aff. ¶¶ 4-5.) In January 2017 and July 2018, ECMC

unsuccessfully attempted to verify with TKD Borrower’s employment by calling

and speaking with “Layla” and faxing an Administrative Wage Garnishment

Verification of Employment form. (Id. ¶¶ 6-8.) Brian Basham, Chief Operating

Officer of Carolina Automotive Group, LLC, avers that TKD received a garnishment

notice in the “summer/fall of 2017” for Borrower prompting Layla Woods, TKD’s

human resources and payroll representative, to contact ECMC who told her there

was no information on Borrower in its file. (Brian Basham Aff. ¶¶ 3-5.)

      ECMC confirmed through a search vendor on July 16, 2018 that TKD

employed Borrower. (Downing Aff. ¶ 9.) The following day, on July 17, 2018,

ECMC mailed Borrower a Notice Prior to Wage Withholding, notifying him that

ECMC intended to order his employer to garnish his wages unless he took certain

action within thirty days, including establishing a repayment agreement or

requesting a hearing. (Id. ¶ 10; Am. Verified Compl., Ex. A.) Borrower did not

request a hearing. (Am. Verified Compl. ¶ 15.)

      Therefore, on August 21, 2018, ECMC issued an Order of Withholding From

Earnings (“Withholding Order” or “Order”) to TKD, which TKD received. (Downing

Aff. ¶ 11; Am. Verified Compl., Ex. B at 1; Basham Aff. ¶ 6, Ex. 1; Resp. to

                                         2



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 2 of 21
Interrog. 3.) ECMC identified itself as the holder of a defaulted federally insured

student loan owed to ECMC by Borrower whose name, address, and last four

digits of his social security number were provided. (Am. Verified Compl., Ex. B at

1; Basham Aff., Ex. 1.) Citing federal law, the Order instructed TKD to withhold

fifteen percent of Borrower’s disposable pay each pay period beginning on the first

pay period following the receipt of the Order, informed TKD where and how to

remit payment, and warned TKD that failure to comply with the Order required

ECMC to sue TKD to recover any amount it failed to withhold. (Am. Verified

Compl., Ex. B at 1; Basham Aff., Ex. 1.)

      Prior to its receipt of the Withholding Order, TKD had received garnishment

notices for individuals who were not employees and it periodically receives scam

and fraudulent requests for payment of money. (Basham Aff. ¶ 4.) Therefore,

according to Basham, Woods was in contact with ECMC upon receipt of the

Withholding Order and successive notices. (See generally Basham Aff.) After TKD

received the August 21, 2018 Withholding Order, Basham avers that Woods spoke

with Borrower who denied owing any student loan debt and she attempted to

contact ECMC to verify the claim but was told that the supervisor was busy and

ECMC would call her back. (Id. ¶¶ 6-8; see also Resp. to Interrog. 4 (answering

that Borrower denied the debt and Carolina Hyundai’s Chief Financial Officer Steve

Stafford asked Woods to verify the legitimacy of the garnishment notice).) She did

not receive a return call, (Basham Aff. ¶ 8), and TKD did not remit payment, (see

Second Notice, Am. Verified Compl., Ex. C at 1; Basham Aff., Ex. 2).

                                           3



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 3 of 21
      On October 5, 2018, ECMC sent TKD a Second Notice, which TKD

received, demanding compliance with the Withholding Order. (Am. Verified Compl.,

Ex. C; Downing Aff. ¶ 12; Basham Aff. ¶ 9, Ex. 2; Resp. to Interrog. 3.) Woods

again spoke to Borrower who denied the debt, (Resp. to Interrog. 4), and,

according to Basham, Woods attempted to contact ECMC again to no avail,

(Basham Aff. ¶ 9).

      However, on December 20, 2018, ECMC called TKD to speak to a payroll

representative about the company’s non-compliance with the garnishment order

and was connected to Woods who refused to comply unless ECMC provided proof

that the loans on which it was collecting were federal loans. (Downing Aff. ¶¶ 13,

14, Ex. B.) She said she had already told ECMC that she was not complying

unless the company verified the nature of the loans, and she insisted on the

provision of a court order. ECMC explained that it did not need a court order and

that all the necessary information was in the Withholding Order. After Woods

continued to refuse to comply, ECMC told her it would have to forward the matter

to the legal department. (Downing Aff., Ex. B.)

      Then, on January 7, 2019, ECMC sent TKD a Notice of Employer Non-

Compliance, which TKD received. (Am. Verified Compl., Ex. D; Downing Aff. ¶ 15;

Basham Aff. ¶ 10, Ex. 3; Resp. to Interrog. 3.) As before, according to Basham,

Woods contacted ECMC. (Basham Aff. ¶ 10.) She was told ECMC could not

provide her the information she requested to verify the garnishment. (Id.)




                                         4



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 4 of 21
      Still, TKD failed to comply with the Withholding Notice, so on March 26,

2019, ECMC’s outside counsel sent TKD a demand for compliance, which TKD

received. (Am. Verified Compl., Ex. E; Downing Aff. ¶ 16; Basham Aff. ¶ 11, Ex.

4; Resp. to Interrog. 3.) According to Basham, this prompted Woods to speak

with ECMC’s counsel and ask for verification that the loans were federal loans.

(Basham Aff. ¶¶ 11-12.) In counsel’s April 15, 2019 demand letter, which TKD

received, she confirmed the Withholding Order related to three federally insured

loans originated in March 2007 to help finance Borrower’s educational expenses,

reiterated that privacy laws limited further disclosure of information to TKD but

instructed how Borrower could verify his loan information, and explained that

ECMC had already provided TKD “with all documents and notice that federal law

requires”. (Am. Verified Compl., Ex. F; Downing Aff. ¶ 17; Basham Aff. ¶ 12, Ex.

5; Resp. to Interrog. 3.)

      On April 16, 2019, Borrower contacted ECMC to initiate the rehabilitation of

his loans. (Downing Aff. ¶ 18.) Accordingly, that same day, ECMC sent a

Garnishment Modification Notice to TKD authorizing it to modify the amount

withheld from Borrower’s wages to $5.00 per month beginning with the next pay

period. (Id. ¶ 19; Basham Aff. ¶ 13, Ex. 6.) The following month, ECMC began

receiving three checks for $5.00 each from TKD until August 9, 2019 when ECMC

sent TKD a Garnishment Suspension Notice pursuant to federal law because

Borrower had reached the midpoint of his rehabilitation agreement. (Downing Aff.

¶¶ 19-20; Basham Aff. ¶¶ 14-15, Ex. 7.) On January 21, 2020, TKD was

                                          5



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 5 of 21
released from the Withholding Order. (Basham Aff., Ex. 8.) Had TKD complied

with the August 21, 2018 Withholding Order through April 30, 2019 at which time

it began remitting payment, it would have remitted $6,199.39 in garnished wages

to ECMC. (Downing Aff. ¶ 21, Ex. C.)

                                         II.

      Prior to receiving the first check for garnished wages, ECMC filed the instant

action seeking an injunction requiring TKD to withhold wages as required and remit

payment to ECMC until Borrower’s defaulted student loan debt was paid in full or

he no longer worked for TKD, damages, attorneys’ fees and costs, punitive

damages, and pre- and post-judgment interest. (See Verified Compl. [Doc. #1].)

However, after TKD complied with the modification notice, ECMC amended its

complaint to remove its request for an injunction. (Compare Verified Compl. with

Am. Verified Compl.) It has now moved for summary judgment and seeks an

award of damages in the amount TKD should have withheld from Borrower’s

wages during the period of non-compliance, and ECMC’s attorneys’ fees and

costs, “and for such other relief as the Court deems appropriate.” (Pl.’s Mem. in

Supp. of Mot. for Summ. J. at 12.)

                                         A.

      “Summary judgment is appropriate when, viewing the facts in the light most

favorable to the nonmoving party, ‘there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law,’ Fed. R. Civ. P.

56(a).” Groves v. Commc’n Workers of Am., 815 F.3d 177, 181 (4th Cir. 2016).

                                         6



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 6 of 21
The moving party bears the initial burden of establishing “the basis for its motion[]

and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citing Fed. R. Civ. P. 56(c) 1). A

verified complaint can be treated as “the equivalent of an . . . affidavit for

summary judgment purposes.” World Fuel Servs. Trading, DMCC v. Hebei Prince

Shipping Co., Ltd., 783 F.3d 507, 516 (4th Cir. 2015). The “mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). A dispute is genuine if a reasonable jury, based on the evidence,

could find in favor of the non-moving party. Id. at 248. The materiality of a fact

depends on whether the existence of the fact could cause a jury to reach different

outcomes. Id. The court cannot weigh the evidence, by failing to credit

contradictory evidence, or make credibility determinations. Variety Stores, Inc. v.

Wal-Mart Stores, Inc., 888 F.3d 651 (4th Cir. 2018).

                                          B.

      The Federal Family Education Loan Program was established to encourage

the making of loans to finance students’ education at eligible institutions by



1
  Rule 56(c) was amended effective December 1, 2010, but the substance of the
rule did not change.
                                           7



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 7 of 21
providing a federal program of student loan insurance, paying a portion of the

interest on loans to qualified students, and guaranteeing a portion of each loan

insured. 20 U.S.C. § 1071(a)(1). When a borrower defaults, a guaranty agency

“may garnish the disposable pay of” the borrower “to collect the amount owed”.

20 U.S.C. § 1095a(a). However, the borrower must first be provided written

notice at least thirty days from the initiation of garnishment “of the nature and

amount of the loan obligation to be collected”, “the intention of the guaranty

agency . . . to initiate proceedings to collect the debt through deductions from

pay”, the borrower’s rights including “an opportunity to inspect and copy records

relating to the debt”, “an opportunity to enter into a written agreement with the

guaranty agency”, and “an opportunity for a hearing”. 20 U.S.C. § 1095a(a)(2)-

(5).

        When the guaranty agency notifies the employer of the garnishment, it can

provide to the employer “only such information as may be necessary for the

employer to comply with the withholding order.” 20 U.S.C. § 1095a(c). “At a

minimum, the notice given to the employer includes the borrower’s name, address,

and Social Security Number, as well as instructions for withholding and information

as to where the employer must send payments.” 34 C.F.R. § 682.410(b)(9)(i)(S).

        “[T]he amount deducted [pursuant to a withholding order] for any pay period

may not exceed 15 percent of disposable pay” unless the borrower consents in

writing. 20 U.S.C. § 1095a(a)(1). Disposable pay is what remains of

compensation “after the deduction of health insurance premiums and any amounts

                                          8



       Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 8 of 21
required by law to be withheld, and includes, but is not limited to, salary, bonuses,

commissions, or vacation pay.” 34 C.F.R. § 682.410(b)(9)(ii)(C).

      The law requires an employer to pay the guaranty agency “as directed in the

withholding order”. 20 U.S.C. § 1095a(a)(6). The employer “shall be liable for,”

and the guaranty agency “may sue the employer . . . to recover, any amount that

such employer fails to withhold from wages due an employee following receipt . . .

of notice of the withholding order, plus attorney’s fees, costs, and, in the court’s

discretion, punitive damages”. Id.; see also 34 C.F.R. § 682.410(b)(9)(i)(P) (“The

guaranty agency must sue any employer for any amount that the employer, after

receipt of the withholding order . . ., fails to withhold from wages owed payable to

an employee . . . .”). “The employer is required by statute to garnish the

employee’s wages. The only defense available is for the debtor to challenge the

existence or the amount of the debt.” Educ. Credit Mgmt. Corp. v. Cherish Prods.,

Inc., 312 F. Supp. 2d 1183, 1186 (D. Minn. 2004); see also Texas Guaranteed

Student Loan Corp. v. Choice Clinical Lab, L.L.C., No. 4:18-CV-550-ALM-KPJ,

2019 WL 1769745, at *2 (E.D. Tex. Mar. 19, 2019), adopted 2019 WL 1767569

(Apr. 22, 2019) (“The language of the statute is mandatory; the only defense

available is for the debtor to challenge the existence or the amount of the debt.”)

(citations omitted).

                                          C.

      There is no dispute that ECMC complied with the law when it notified

Borrower of its intention to garnish his wages and provided TKD with the requisite

                                          9



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 9 of 21
information in the Withholding Order; that TKD received the Withholding Order and

subsequent notices and demand letters 2; and that TKD did not comply with the

Withholding Order until it remitted payment to ECMC in May 2019.

      Nevertheless, TKD argues there are genuine disputes of material fact that

preclude summary judgment on liability. (Def.’s Resp. & Mem. in Opp’n to Pl.’s

Mot. for Summ. J. (“Def.’s Opp’n”) at 4.) First, it contends that it acted

reasonably upon receipt of the garnishment notices when, out of concern that the

notices may be fraudulent, Woods attempted to verify their legitimacy by

contacting ECMC. (Id. at 4-6.) TKD also proffers details about settlement offers as

support for its “good-faith efforts to resolve the lawsuit.” (Id. at 3-4; Basham Aff.

¶ 17.) Next, TKD argues that “a jury could conclude that [it] complied with the

Plaintiff’s garnishment claim” because it did remit payment after receiving

confirmation from ECMC’s outside counsel that the garnishment was related to

three federal loans. (Id. at 6-7.)

      As an initial matter, ECMC objects to Basham’s “recitation of facts [in his

affidavit] not within his personal knowledge” but rather within the personal

knowledge of Woods, and also objects to his inclusion of hearsay statements.

(Pl.’s Reply to Def.’s Resp. & Mem. in Opp’n to Pl.’s Mot. for Summ. J. (“Pl.’s

Reply”) at 1-4.) Rule 56(c)(4) of the Federal Rules of Civil Procedure requires that




2
 It is unclear to what “garnishment notice” received in the “summer/fall of 2017”
Basham refers in his affidavit. Neither party mentions it again, as the operative
Order is the one issued on August 21, 2018.
                                         10



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 10 of 21
“[a]n affidavit . . . used to . . . oppose a motion [for summary judgment] must be

made on personal knowledge, set out facts that would be admissible in evidence,

and show that the affiant . . . is competent to testify on the matters stated.” Rule

56 also permits a party to “object that the material cited to support or dispute a

fact cannot be presented in a form that would be admissible in evidence.” Fed. R.

Civ. P. 56(c)(2). See also Humphreys & Partners Architects, L.P. v. Lessard

Design, Inc., 790 F.3d 532, 538-39 (4th Cir. 2015) (explaining that at summary

judgment, a “court may consider materials that would themselves be admissible at

trial, and the content or substance of otherwise inadmissible materials where ‘the

party submitting the evidence show[s] that it will be possible to put the information

. . . into an admissible form’” (quoting 11 James Wm. Moore et al., Moore’s

Federal Practice § 56.91[2] (3d ed. 2015))). Here, for several reasons, it matters

not whether certain averments in Basham’s affidavit are appropriate for

consideration at summary judgment.

      First, there is other evidence that Woods attempted to verify that ECMC was

collecting on federal loans and that her refusal to comply with the Withholding

Order was because she did not receive information she believed sufficient to

guarantee the Order’s legitimacy – the December 2018 telephone call from ECMC

to Woods and TKD’s responses to interrogatories, both of which ECMC submitted

in support of summary judgment. But, more important, no matter the

reasonableness of Woods’ actions, there is no defense to TKD’s failure to comply

with the lawful Withholding Order.

                                         11



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 11 of 21
      In a factually similar case, the court found the employer liable for failing to

comply with the wage garnishment order and granted summary judgment in favor

of ECMC on the issue of liability. Educ. Credit Mgmt. Corp. v. Wilson, No. 1:05-

CV-41, 2005 WL 1263027 (E.D. Tenn. May 27, 2005) 3. The employer asserted

two defenses. 4 First, the employer argued that it should not have been compelled

to garnish the borrower’s wages because the loan was either discharged when the

borrower’s institution declared bankruptcy and closed or when the borrower

declared bankruptcy. Id. at *2. The court explained that the discharge of the debt

in bankruptcy “is not an issue these Defendants can properly raise in this action”

because the statute “does not entitle the borrower’s employer to contest whether

the borrower actually owes the loans”. Id. at *3. “In fact, the text of the wage

garnishment provision offers a borrower’s employer no defenses to a wage

garnishment order.” Id.




3
  After this May 2005 opinion, the employer moved for reconsideration and a
Magistrate Judge issued a recommendation denying the motion. However, it was
determined that after the recommendation issued, ECMC discharged the
borrower’s loan in October 2005 and claimed it was nevertheless entitled to
attorney’s fees and costs incurred in the litigation. The court explained that prior to
the discharge, the borrower’s loan was subject to collection and that ECMC had
the legal right to garnish her wages and initiate suit again the employer to recover
the money it failed to garnish. While ECMC was no longer entitled to recover
damages from the employer after it discharged the borrower’s loan in October
2005, it was entitled to attorney’s fees and costs incurred in maintaining the suit.
See Educ. Credit Mgmt. Corp. v. Wilson, No. 1:05-CV-41, 2006 WL 4608614
(E.D. Tenn. Oct. 3, 2006).
4
  The employer did not respond to ECMC’s motion for summary judgment, but the
court considered its defenses and arguments raised in its answer.
                                          12



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 12 of 21
      Next, the employer argued that it refused to comply with the garnishment

orders because it believed them to be false or fabricated. Id. After receiving the

orders from ECMC, the employer contacted the Tennessee Department of Labor to

verify the legitimacy of the orders and was told the orders did not comply with

state law because they were not entered by a court. Id. The employer then

contacted ECMC for an authentic and official wage garnishment order that

complied with state law. Id. ECMC responded that it did not need to comply with

state law. Id. “Given these communications, the Defendants believed ECMC’s

garnishment letters to be fabricated, and, therefore, the Defendants refused to

withhold [the borrower’s] wages.” Id. However the court explained, while the

employer’s confusion was legitimate, the garnishment orders were authentic,

contained sufficient information, and complied with federal law and ECMC need

not comply with state law governing garnishment orders. Id. at *3-*4.

“Consequently, despite their understanding of Tennessee law, the Defendants

were still required to garnish [the borrower’s] wages, as ordered in ECMC’s

garnishment letters.” Id. at *4.

      In Educational Credit Management Corp. v. Cherish Products, Inc., 247 F.

Supp. 2d 1132 (D. Minn. 2003), the employer was liable for failing to comply with

a garnishment order despite her explanation for not doing so. She did not comply

because she mistakenly believed she did not need to do so because the borrower

was in the process of consolidating her debt with the Department of Education. Id.

at 1133. The employer contacted the Department of Education about the

                                         13



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 13 of 21
garnishment order and was told that garnishing the borrower’s wages would

impede her consolidation. Cherish Prods., Inc., 312 F. Supp. 2d at 1184. As it

turns out, the borrower did not consolidate her loans at the time, but did so after

ECMC sued the employer to compel garnishment and to recover the past-due

amounts. Id. at 1184-85. After the borrower consolidated her loans and the

Department of Education paid ECMC the amount due on the defaulted loans,

ECMC sought only damages for the amount the employer refused to withhold from

the borrower’s wages. Id. at 1185. The court found the employer liable under the

language of the statute and granted summary judgment in ECMC’s favor as to

liability for failure to withhold wages and entitlement to attorneys’ fees and costs.

Cherish Prods., Inc., 247 F. Supp. 2d at 1134.

      Here, no matter the reasonable explanations for TKD’s action, its non-

compliance with the Withholding Order cannot be excused. Section 1095a(a)(6)

simply offers the employer no defense for not complying with a lawful garnishment

order such as the one ECMC issued to TKD on August 21, 2018.

      To the extent TKD uses its settlement offers as further support of its “good-

faith” actions, such evidence is not admissible for this purpose, as ECMC argues.

Rule 408 of the Federal Rules of Evidence prohibits admission of “offering . . .

valuable consideration in compromising or attempting to compromise a claim”

“either to prove or disprove the validity or amount of a disputed claim”. Fed. R.

Evid. 408(a). This evidence is admissible for other purposes, though, “such as

proving a witness’s bias or prejudice, negating a contention of undue delay, or

                                         14



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 14 of 21
proving an effort to obstruct a criminal investigation or prosecution.” Fed. R. Evid.

408(b). Later in its opposition brief, TKD acknowledges Rule 408 in a footnote,

but fails to explain or argue how its use of the settlement offers is excepted from

the Rule’s prohibition. Perhaps that is because the purpose for which TKD relies

on the settlement offers is, indeed, prohibited by Rule 408. Therefore, that

evidence has not been considered here, and, as explained above, even if it were, it

would not provide a defense to liability.

      As for TKD’s argument that a genuine dispute of material fact exists

because a jury could find that it complied with the garnishment order after ECMC’s

outside counsel confirmed certain information, there is no dispute that it did just

that. It submitted to ECMC three checks for $5.00 in May, June, and July 2019

until ECMC suspended the order and ultimately released TKD. As in other cases,

see, e.g., supra, once TKD began complying, ECMC amended its complaint to

remove its requested injunction to compel compliance, but the statute still entitles

it to the amount of money not remitted prior that point. Therefore, summary

judgment is granted in ECMC’s favor as to TKD’s liability from August 21, 2018 to

April 30, 2019.

                                            D.

      TKD does not challenge ECMC’s calculation of the $6,199.39 it is owed in

wages that were to have been garnished during the relevant period. TKD provided

ECMC Borrower’s payroll records, (Resp. to Request for Prod. of Docs. 2), from

which ECMC prepared a summary chart and calculated fifteen percent of

                                            15



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 15 of 21
Borrower’s disposable wages beginning with the September 12, 2018 pay date

through the April 30, 2019 pay date, (Downing Aff. ¶ 21, Ex. C). Therefore,

ECMC is awarded $6,199.39 in compensatory damages for the amount of wages

that TKD failed to garnish during the relevant period.

                                           E.

      The statute entitles ECMC to attorneys’ fees and costs. See United Student

Aid Funds, Inc. v. Prodanis, Inc., No. 07-214-JL, 2008 WL 2180177, at *2

(D.N.H. May 23, 2008) (“Employers that choose to ignore a withholding order are

thus liable for not only the ungarnished wages, but also the guaranty agency’s

attorney’s fees and costs in pursuing these wages.”). TKD argues, though, that

“[b]ased on [its] compliance with the garnishment and facts upon which a jury

could deny [ECMC]’s claim . . . an award of attorney’s fees is not appropriate in

this matter” and that even if it were, the costs and fees are not reasonable,

“particularly in light of the history of this case”, including TKD’s settlement offers.

(Def.’s Opp’n at 7-9.)

      As explained above, TKD did not comply with the Withholding Order until

May 2019, and there are no facts from which a jury could find in its favor on that

issue. Furthermore, for the reasons explained above, TKD’s attempts at settlement

are not considered for purposes of ECMC’s entitlement to attorneys’ fees.

Therefore, the only remaining question is the reasonableness of the requested

attorneys’ fees.




                                          16



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 16 of 21
        Through February 14, 2020, ECMC incurred $27,442.50 in outside counsel

fees. (Lisa P. Sumner Aff. ¶ 7.) Although ECMC directs the Court to the opinion of

one district court in 2007 that found the statute did not require attorneys’ fees to

be reasonable, ECMC argues that the issue need not be reached here because its

requested fees are reasonable. (Pl.’s Mem. in Supp. of Mot. for Summ. J. at 11.)

TKD, on the other hand, argues that the requested fees are not reasonable,

“particularly in light of the history of this case.” (Def.’s Opp’n at 9.) Indeed, cases

awarding attorneys’ fees pursuant to 20 U.S.C. § 1095a(a)(6) regularly refer to the

reasonableness of those fees. See, e.g., Texas Guaranteed Student Loan Corp.,

2019 WL 1769745, at *3; United Student Aid Funds, Inc., 2008 WL 2180177, at

*2; Wilson, 2006 WL 4608614, at *7; Cherish Prods. Inc., 312 F. Supp. 2d at

1186.

        To determine if ECMC’s requested fees are reasonable, a lodestar figure is

calculated by multiplying the number of reasonable hours expended times a

reasonable rate. Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243-44 (4th

Cir. 2009) (also requiring a reduction for hours spent on unsuccessful claims and

an award of a percentage of the remaining amount). The following factors guide a

court’s analysis of whether the hours and rate are reasonable:

        (1) the time and labor expended; (2) the novelty and difficulty of the
        questions raised; (3) the skill required to properly perform the legal
        services rendered; (4) the attorney's opportunity costs in pressing the
        instant litigation; (5) the customary fee for like work; (6) the
        attorney's expectations at the outset of the litigation; (7) the time
        limitations imposed by the client or circumstances; (8) the amount in
        controversy and the results obtained; (9) the experience, reputation

                                          17



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 17 of 21
      and ability of the attorney; (10) the undesirability of the case within
      the legal community in which the suit arose; (11) the nature and
      length of the professional relationship between attorney and client;
      and (12) attorneys' fees awards in similar cases.

Id. at 243-44. “In addition to the attorney’s own affidavits, the fee applicant must

produce satisfactory specific evidence of the prevailing market rates in the relevant

community for the type of work for which [s]he seeks an award.” Id. at 244.

      Here, ECMC’s counsel submitted her own affidavit in which she avers that

she has been licensed to practice law since 1994, maintains a license to practice

law in three states, practices primarily in the areas of commercial litigation,

collections, and bankruptcy, has represented ECMC since at least 2006, and was

the primary attorney on this case. (Sumner Aff. ¶¶ 1, 3.) Her law partner who has

been licensed since 1993 and practices in the same areas of law also provided

services to ECMC in this case. (Id. ¶ 4.) They have billed ECMC at a discounted

hourly rate of $400 for attorneys and $185 for paralegals. (Id. ¶ 5.) ECMC’s

counsel avers that these rates are “commensurate with the hourly rates

customarily charged in this geographic area by attorneys and paralegals with

experience, reputation, and abilities similar to those of the individuals who provided

services to ECMC in this case.” (Id. ¶ 6.) She knows this because she has

“frequently receive[d] and review[ed] attorney fee applications filed in bankruptcy

cases in North Carolina.” (Id.)

      Counsel has categorized the legal work performed as reviewing the history

of ECMC’s communications with TKD; drafting demand letters and communicating



                                          18



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 18 of 21
with the employer; drafting pleadings, corporate disclosure, consent for extension

to answer, motion and application for entry of default and withdrawal of such

motion, joint Rule 26(f) report, motion to allow joinder and substitution of

Defendant, notice of intent to file summary judgment, and motion for and

memorandum and affidavits in support of summary judgment; drafting discovery;

reviewing defense pleadings and discovery requests and document production;

communications with defense counsel; client conferences; legal research; and

settlement negotiations and mediation. (Id. ¶ 7.)

      As is evident, there are several glaring omissions from the record that would

inform the court as to the reasonableness of the attorneys’ fees requested. For

example, there is no mention of the number of hours spent on this matter, by

whom, or on what, making it impossible to determine whether the hours expended

are reasonable. Furthermore, while counsel and ECMC’s manager Jason Downing

believe the fees are reasonable (Downing Aff. ¶ 22), there is no specific evidence

to support counsel’s statement that the rates are commensurate with the hourly

rates customarily charged in this area by attorneys and paralegals with similar

experience, reputation, and abilities. In sum, ECMC has not met its burden of

showing that its requested fees are reasonable as a matter of law.

      ECMC argues that TKD “does nothing more [to oppose ECMC’s attorneys’

fees request] than cite several opinions for the proposition that the Court must

conduct a reasonableness analysis, then make a conclusory statement that the

‘costs and fees sought by the Plaintiff in this case are not reasonable, particularly

                                          19



    Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 19 of 21
in light of the history of this case, and not appropriate for determination by

summary judgment.’” (Pl.’s Reply at 8.) But, the problem is that ECMC has not

provided sufficient evidence in the first place to support an award of fees in the

amount requested. See Baruch v. Starwood Hotels & Resorts Worldwide, Inc., 773

F. App’x 158 (4th Cir. July 10, 2019) (explaining that “’where the movant fails to

fulfill its initial burden of providing admissible evidence of the material facts

entitling it to summary judgment, summary judgment must be denied,’ regardless

of the sufficiency of the nonmoving party’s evidence”) (quoting Ray Commc’ns,

Inc. v. Clear Channel Commc’ns, Inc., 673 F.3d 294, 299 (4th Cir. 2012)).

Therefore, although ECMC is entitled to attorneys’ fees, summary judgment is

denied as to the amount requested.

      ECMC is also entitled to costs, which counsel avers totals $778.29 for

copies, court filing fees, third-party mail delivery charges, PACER Service Center

fees, and the mediator’s fee. (Sumner Aff. ¶ 7.) These expenses are those

reasonably incurred in connection with and necessary to ECMC’s pursuit of this

litigation. TKD’s statement that these costs are not reasonable “particularly in light

of the history of this case” is unconvincing and insufficient to overcome summary

judgment on the award of costs. Therefore, ECMC is awarded $778.29 in costs.

                                           F.

      Although ECMC sought punitive damages and pre- and post-judgment

interest in its Amended Verified Complaint, it makes no such request in its motion

for summary judgment. While it concludes its Memorandum in Support of its

                                           20



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 20 of 21
Motion for Summary Judgment with the request for an award of damages,

attorneys’ fees and costs, “and for such other relief as the Court deems

appropriate”, ECMC has neither argued for nor presented evidence that would

support an award of punitive damages, nor has it argued for the award of pre- and

post-judgment interest. Therefore, to the extent ECMC seeks such additional

relief, it is denied.

                                         III.

       For the reasons stated in this Memorandum Opinion, IT IS HEREBY

ORDERED that Plaintiff Educational Credit Management Corporation’s Motion for

Summary Judgment [Doc. #21] is GRANTED IN PART AND DENIED IN PART as

follows. It is granted as to liability, damages, costs, and entitlement to attorneys’

fees. It is denied as to the amount of attorneys’ fees requested and any other

relief to the extent it is sought.

       This the 11th day of September, 2020.

                                                      /s/ N. Carlton Tilley, Jr.
                                                Senior United States District Judge




                                         21



     Case 1:19-cv-00537-NCT-LPA Document 40 Filed 09/11/20 Page 21 of 21
